Citation Nr: 18100045
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-52 490
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Service connection for major depressive disorder as secondary to service-connected disabilities is granted.  
FINDING OF FACT
The Veterans service-connected low back and radiculopathy disabilities have caused the Veterans major depressive disorder.
CONCLUSION OF LAW
The criteria for service connection for major depressive disorder have been satisfied.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from November 1961 to August 1962.
In January 2018, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
This appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.
December 2013 private treatment records from Dr. K.S., the Veterans mental health provider, show the Veteran has a current diagnosis of major depressive disorder, recurrent.  The same treatment note states that the Veterans back pain is one of the causes of his moderate depression.  That note and others, as well as the Veterans testimony, establish that the Veteran used to be active but disabilities such as his service-connected low back disability and bilateral radiculopathy in each lower extremity prevent him from doing not only enjoyable activities, but also activities of daily living, which causes him to become depressed.  The Board interprets the December 2013 note of Dr. K.S. as determining that it is at least as likely as not that major depressive disorder is proximately due to the Veterans service-connected low back disability and bilateral radiculopathy.  There is no medical evidence in significant conflict with the opinion of Dr. K.S.





(CONTINUED ON NEXT PAGE)
In summary, the preponderance of the evidence is in favor of a finding that the Veteran has major depressive disorder that was caused by a service-connected disability.  Thus, the claim for service connection for major depressive disorder is granted.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

